Appeal by the defendant from a judgment of the Supreme Court, Queens County (Knopf, J.), rendered March 8, 2012, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s knowing, voluntary, and intelligent waiver of his right, to appeal precludes review of his claim that the court erred by denying his motion to suppress the gun and his statements to law enforcement officials (see People v Lopez, 6 NY3d 248, 257 [2006]; People v Seaberg, 74 NY2d 1, 11 [1989]; People v Smith, 142 AD2d 195, 201 [1988], affd 74 NY2d 1 [1989]). The defendant raises no argument on this appeal that would warrant our declining to enforce his appeal waiver (see People v Seaberg, 74 NY2d at 11).
Balkin, J.P, Chambers, Lott and Hinds-Radix, JJ., concur.